Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 1/12/2021 has been entered.
Status
Claims 1-4, 9-17, and 22 are pending in the application. Pursuant to Applicants’ elections as submitted 2/19/2020, claims 1-4 and 9-13 are under examination to the extent they are represented by xylanase and pectinase. Claims 14-17 and 22 are withdrawn.
Response to Amendment and Arguments
Claim Rejections Maintained 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1-4 and 9-13 under 35 U.S.C. §103, as obvious over Milos’286, is maintained for reasons of record in the Office action mailed 8/12/2020. Applicants’ amendment is purely cosmetic. Applicants’ arguments in traverse have been fully considered but have been found unpersuasive.
Noting that the invention is directed to a method of producing a fermentation product from starch-containing material, comprising converting starch-containing material to fermentable sugars, and fermenting those fermentable sugars to beer mash using fermenting microorganisms, 
However, this is not quite correct: rather, at page 5, ll 10-15, the specification teaches that production of a large amount of C5 sugars is the result of “[s]ubjecting the fermentation medium before and/or during the fermentation process …” to the enzyme composition. (emphasis added)
As discussed in the Office action mailed 3/31/2020, US 8,962,286 to Milos, K. et al. teaches the process recited in claim 1, the production of ethanol in this process (recited in claims 9 and 10), the use of xylanase and glucose-fermenting S. cerevisiae (recited in claims 2 and 3), and, at col. 8, ll. 13-18, the use of a combination of xylanase and pectinase (recited in claim 4). As also noted in the 3/31/2020 Office action, at col 5, ll. 46-49, Milos ‘286 teaches that the starch-containing material is selected from wheat, barley, rye, and combinations thereof (pertinent to claims 12 and 13), and at col. 6, ll. 8-14, Milos ‘286 teaches that the fermentation product may be lactic acid, or acetic acid (pertinent to claim 11). 
As noted in the Office action mailed 8/12/2020, Milos ‘286 teaches (at col. 3, ll. 16-20) that the enzymes are added either during the fermentation process or after that process, prior to distillation. Moreover, at col. 2, ll. 53-56, Milos ‘286 reports the teaching of US 2006 0275882 that adding enzymes before or during the fermentation has the effect of reducing the viscosity of the mash. Therefore, as set forth in the 8/12/2020 Office action, consistent with MPEP 2144.04 IV C, as well as the prior art, the variation of the order of mixing ingredients in fermentation processes is prima facie obvious. Further, Applicants have not provided any evidence of unexpected results from the process as claimed.
For these reasons the rejection is maintained.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey, can be reached on (571) 272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.